DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2020/0211440).
With respect to claim 1, Lee teaches an electronic device (Figs. 1-10), comprising: 
a foldable electronic display having a first part and a second part that are foldable at a folding angle with respect to one another (Figs. 1-10.  At least Figs. 2, 3 and 7 and paragraph [0041] teach first and second display panels in a foldable display device); and 
processing circuitry configured to provide image data to the foldable electronic display that varies based at least in part on the folding angle (Figs. 1-10.  At least Figs. 1 and 7-9 and paragraphs [0042] and [0058]-[0061].  Examiner notes the claim does not require any specific “based at least in part on” relationship to a folding angle and a reasonably broad angle includes the fold mode teachings of Lee).
However, Lee fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Lee because paragraph [0071] suggests modifying the embodiments.

	
With respect to claim 2, Lee teaches the electronic device of claim 1, discussed above, wherein the image data varies according to a global brightness based at least in part on the folding angle (Lee, Figs. 1-10.  At least Fig. 1 and paragraphs [0042]-[0047] teach varying a luminance ratio based on a gaze angle of a display.  Examiner notes the term “global brightness” is subject to a reasonably broad interpretation and includes the luminance ratio of Lee).

With respect to claim 3, Lee teaches the electronic device of claim 2, discussed above, wherein the global brightness of the first part differs from the global brightness of the second part according to the folding angle to reduce an appearance of brightness difference between the first part and the second part as viewed from an eye position substantially on-axis with the first part (Lee, Figs. 1-10.  At least Fig. 1 and paragraphs [0042]-[0047] teach varying a luminance ratio based on a gaze angle of a display.  Examiner notes there are arbitrary combinations of angles and images that will result in different global brightness values.  Examiner notes reducing color shift will also reduce the appearance of brightness difference and the claim does not require any specific correction as currently presented).

With respect to claim 4, Lee teaches the electronic device of claim 3, discussed above, wherein the global brightness of the first part is lower than the global brightness of the second part (Lee, Figs. 1-10.  At least Fig. 1 and paragraphs [0042]-[0047] teach varying a luminance ratio based on a gaze angle of a display.  Examiner notes there are arbitrary combinations of angles and images that will result in the first part being lower than the second part and the claim does not require any specific conditions as currently presented).

With respect to claim 5, Lee teaches the electronic device of claim 1, discussed above, wherein the image data varies according to a color compensation based at least in part on the folding angle (Lee, Figs. 1-10.  At least Fig. 1 and paragraphs [0042]-[0047] teach varying a luminance ratio based on a gaze angle of a display.  Examiner notes this will also perform color compensation).

With respect to claim 6, Lee teaches the electronic device of claim 1, discussed above, wherein the image data varies to provide a folding line transition between the first part and the second part based at least in part on the folding angle (Lee, Figs. 1-10.  At least Fig. 8 and paragraphs [0042]-[0047] teach the image compensation only occurs in a folded mode.  Examiner notes the claim does not require any particular folding line transition and a reasonably broad interpretation includes the compensation performed by Lee when a fold is detected).
In the interest of compact prosecution, Examiner notes the specification as filed discloses a much narrower concept than is currently claimed.  For example, paragraph [0094] specifically teaches “brightness levels on the bottom half of the foldable electronic display 12 may be increased the most nearest to the folding line between the top half and the bottom half of the foldable electronic display 12 and progressively reduced until reaching the bottom of the bottom half.”  Examiner stresses that the example language is not suggested for patentability but to demonstrate the breadth of the claim as currently written.  Further search and consideration would still be required.

With respect to claim 7, Lee teaches the electronic device of claim 1, discussed above, wherein the image data varies to provide white point uniformity of the first part and the second part as viewed from an estimated eye position based at least in part on the folding angle (Lee, Figs. 1-10.  At least Fig. 1 and paragraphs [0003], [0042]-[0047] and [0055] teach varying a luminance ratio based on a gaze angle of a display to achieve a white color having a specific luminance, i.e., white point).

With respect to claim 8, Lee teaches the electronic device of claim 1, discussed above, comprising an eye tracking system configured to identify an eye position, wherein the image data varies based at least in part on the folding angle and the eye position (Lee, Figs. 1-10.  At least Figs. 1 and 8 and paragraphs [0042]-[0043] teach eye/gaze tracking and folding angle image adjustment).

Claim 11, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the electronic device of Claim 1, discussed above
Examiner notes a reasonably broad interpretation of the claim includes adjusting color differences between foldable displays such that artifacts are reduced.

The further limitations of claims 12-14 are rejected for substantially the same reasons as claim 8, discussed above.

With respect to claim 16, Lee teaches the method of claim 11, discussed above, comprising: detecting a change in the folding angle to a new folding angle; and adjusting the image data based at least in part on the new folding angle (Lee, Figs. 1 and 8).

Claim 17, an article of manufacture comprising one or more tangible, non-transitory, machine-readable media comprising instructions that, when executed, cause at least the following operations to be performed, corresponds to and is analyzed and rejected for substantially the same reasons as the electronic device of Claim 1, discussed above.
Lee further teaches non-transitory, machine-readable media comprising instructions (Fig. 9 and paragraphs [0060]-[0062]).

Claim 19, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the electronic device of claims 1 and 7, discussed above.

The further limitations of claim 20 are rejected for substantially the same reasons as claims 1 and 7, discussed above.
Examiner notes the detection of viewing angle will capture an arbitrary change in a viewer eye position.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2020/0211440) in view of Shi et al. (USPN 2020/0286415).

With respect to claim 9, Lee teaches the electronic device of claim 8, discussed above.  However, Lee fails to expressly teach wherein the eye tracking system comprises a video camera, a light detection and ranging (LIDAR) sensor, a depth sensor, or an electrical potential sensor, or any combination thereof (Lee, paragraph [0042] teaches the use of an iris recognition sensor but is silent regarding a camera or other devices).
Shi teaches a known technique for eye tracking using a video camera having an embedded iris sensor (paragraph [0039]).
Lee teaches a base process/product of a display with an eye tracking system including an iris sensor which the claimed invention can be seen as an improvement in that the eye tracking system comprises a video camera, a light detection and ranging (LIDAR) sensor, a depth sensor, or an electrical potential sensor, or any combination thereof.  Shi teaches a known technique of eye tracking using a video camera having an embedded iris sensor that is comparable to the base process/product.
Shi’s known technique of eye tracking using a video camera having an embedded iris sensor would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in a device wherein the eye tracking system comprises a video camera, a light detection and ranging (LIDAR) sensor, a depth sensor, or an electrical potential sensor, or any combination thereof which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Claim(s) 10, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2020/0211440) in view of Aleem (USPN 2020/0371350).
With respect to claim 10, Lee teaches the electronic device of claim 8, discussed above, wherein the processing circuitry is configured to use the eye position and the folding angle to: determine the eye position and a plurality of pixels of the foldable electronic display; and vary the image data for the plurality of pixels (Lee, Figs. 1 and 8).
However, Lee fails to expressly teach determining vectors.  Specifically, Lee fails to expressly teach wherein the processing circuitry is configured to use the eye position and the folding angle to: determine a plurality of vectors between the eye position and a plurality of pixels of the foldable electronic display; and vary the image data for the plurality of pixels based at least in part on the plurality of vectors (emphasis added).
Aleem teaches a known technique for gaze tracking by tracking glint-pupil vectors with respect to a display (Figs. 1D and 1E and paragraph [0059]).
Lee teaches a base process/product of gaze tracking with respect to a foldable display and adjusting an image based on the gaze and fold angle which the claimed invention can be seen as an improvement in that the processing circuitry is configured to use the eye position and the folding angle to: determine a plurality of vectors between the eye position and a plurality of pixels of the foldable electronic display; and vary the image data for the plurality of pixels based at least in part on the plurality of vectors.  Aleem teaches a known technique of gaze tracking by tracking glint-pupil vectors with respect to a display that is comparable to the base process/product.
Aleem’s known technique of gaze tracking by tracking glint-pupil vectors with respect to a display would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in the processing circuitry being configured to use the eye position and the folding angle to: determine a plurality of vectors between the eye position and a plurality of pixels of the foldable electronic display; and vary the image data for the plurality of pixels based at least in part on the plurality of vectors which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 15 are rejected for substantially the same reasons as claim 10, discussed above.

The further limitations of claim 18 are rejected for substantially the same reasons as claims 7 and 10, discussed above.
	Lee further teaches determining an indication of an eye region representing an area of possible viewer eye locations (Figs. 1-3 and paragraphs [0042]-[0047] teach determining a gaze angle.  Examiner notes a reasonably broad interpretation of an eye region representing an area of possible viewer eye locations includes the gaze detection of Lee). 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Jiang et al. (USPN 2020/0402477), Kim et al. (USPN 2021/0398465), Hirakata et al. (USPN 2015/0035777) and Yoon et al. (USPN 2021/0248942) teach a foldable display and image correction;
Strupczewski et al. (USPN 2015/0293588) teaches gaze vectors; and
Messer et al. (USPN 2021/0407365) teaches white point uniformity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623